DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Claims
Claims 1 – 16 are currently pending and have been examined. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 16 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites “receive one or more user inputs specifying conditions related to future energy consumption, display a first energy consumption recommendation that is determined based on the specified conditions and a record of past energy consumption, receive a user operation to confirm or change the first energy consumption recommendation, when the user operation is a change of the first energy consumption recommendation, display a second energy consumption recommendation according to the change and receive another user operation to confirm the second energy consumption recommendation, and output confirmation of the first energy consumption recommendation or the second energy consumption recommendation as details of the future energy consumption." 
The above recited limitations of claim 1 recite managing of personal behavior or interactions between people including following rules or instructions. This judicial exception is not integrated into a practical application because the only recited additional elements that are not abstract in and of themselves are a communication terminal comprising circuitry and a display. As recited these additional elements amount to mere generic computer implementation of the abstract idea. The communication terminal and display are simply recited as a means of communicating information that is otherwise abstract. They do not impose a significant limitation on the abstract idea.  The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as recited in the previous step of the analysis, the additional elements are mere tools of generic computer implementation of the abstract idea and thus do not provide an inventive concept. 

Claims 2 – 12 have been given the full two-step analysis. They recite an abstract idea for the same reasons provided with respect to claim 1. They recite no further additional elements and only merely further narrow the abstract idea. Therefore, they are unable to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. 

Claim 13 recites an abstract idea for the same reasons provided for claim 1. Claim 13 recites a blockchain network. This additional element does not integrate the abstract idea into a practical application because the blockchain network is simply another means for storage of data and thus also amounts to simply applying the abstract idea using computer implementation. The blockchain network does not impose a significant limitation on the claim. Further, it does not amount to significantly more than the abstract idea because it does not provide an inventive concept. 

Claim 14 recites an abstract idea for the same reasons provided for claim 1. Furthermore, to “determine the first energy consumption recommendation” recites a mental process as this is an evaluation or concept capable of being performed in the human mind. Claim 13 recites a server and a blockchain network. These additional elements do not integrate the abstract idea into a practical application because the server amounts to generic computer implementation of the abstract idea. The blockchain network is simply another means for storage of data and thus also amounts to simply applying the abstract idea using computer implementation. The blockchain network does not impose a significant limitation on the claim. Therefore, it does not integrate the claim into a practical application.  It does not amount to significantly more than the abstract idea because it does not provide an inventive concept. 

Claim 15 recites an abstract idea for the same reasons provided for claim 1. Claim 15 only recites a single additional element: a display. The display does not significantly limit the claim and thus does not integrate the abstract idea into a practical application. To the contrary the displaying on a display amounts to mere instructions to apply the judicial exception. Furthermore, this amounts to insignificant extra solution activity. As according to MPEP 2106.05(g)(3) selecting information for display is insignificant extra solution activity. This insignificant extra solution activity does not impose a material limitation  on the claim and so cannot integrate the claim into a practical application and furthermore does not provide an inventive concept. Therefore, it does not amount to significantly more than the abstract idea.

Claim 16 recites an abstract idea for the same reasons provided for claim 1. Claim 16 recites a non-transitory computer readable medium to storing a program that causes a computer to execute a method. This additional element likewise uses generic computer implementation and amounts to mere instructions to perform the abstract idea. It does not impose a material limitation on the claim and furthermore does not provide an inventive concept. Therefore, it does not amount to significantly more than the abstract idea. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 11, 12, 15, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0125253 A1 (Vega).
1. A communication terminal comprising circuitry configured to receive one or more user inputs specifying conditions related to future energy consumption, 
 
 [0085] The system may include a communication device. [0086] The communication device may be configured for receiving at least one utility consumption information from at least one utility consumption information source.
 
 [0088] Further, in some embodiments, the at least one utility consumption information source may include a user device ( e.g. a desktop computer, a tablet computer, a smartphone, a mobile phone, a wearable computer, etc.) configured to receive the at least one utility consumption information manually entered by a user (e.g. by way of touch inputs, voice commands, gestures etc.) and transmit the at least one utility consumption information over a network (e.g. the Internet). 
[0108] In some embodiments, the communication device may be further configured for receiving at least one consumer criteria from the at least one electronic device. 
[0110] Further, the at least one consumer criteria may include a plurality of consumer criteria and a plurality of importance levels associated with the plurality of consumer criteria.
[0198] In addition, the GUI may ask the user to provide recommended or selected criteria values for a set of preselected criteria for rating electric utilities and suppliers as part of their ranking
(and may be used to display plan recommendations 180)
display, on a display, a first energy consumption recommendation that is determined based on the specified conditions and a record of past energy consumption
 
 [0084] displaying a utility supplier plan that best fits the historical usage and user supplier criteria for selection by a user.
receive a user operation to confirm or change the first energy consumption
recommendation,
 
[0397] Selecting desired plan from said scored and ranked
plans by a customer.
 [0054] FIG. 42is a representative example GUI showing interactive interface that allows customers to adjust selection criteria and recalculate matching scores, in accordance with
some embodiments.
 
 
Fig. 42 shows GUI for changing energy consumption recommendations (recalculate matches)
 
[0344] A user may adjust the matching criteria and filters to recalculate matching scores and the top plans displayed. While the matching score and the filters are applied in a fully unbiased data driven approach, the energy matchmaker (through the intermediary energy fingerprint and current vs. new plans comparisons) provides informational and contextual information that can be used by the user in the making a better-informed selection of the new electricity plan for the given premise that more closely satisfy the customers goals and objectives.
wherein the circuitry is further configured to
when the user operation is a change of the first energy consumption
recommendation, display a second energy consumption recommendation according
to the change 
 
[0308] The user interface depicted in FIG. 42 provides the customer the ability to modify the inputs for the matching criteria to recalculate the matching scores until satisfied.
 
and receive another user operation to confirm the second energy consumption recommendation,
 
[0345]User proceeds to select and order the new electricity plan service.
 
 and output confirmation of the first energy consumption recommendation or the
second energy consumption recommendation as details of the future energy
consumption.
 
[0345] FIG. 46 depicts a summary dashboard for the new plan, including supplier, plan
details comparison or old and new plans and projections.
 
See also, Fig. 28. 

9. The communication terminal of claim 1,
wherein the conditions include a usage ratio of a renewable source for producing an
energy.
 
Vega  [0076] describes examples of renewable energy types including solar, wind, electric, etc.
[0093] Further, in some embodiments, in addition to the pricing information, the plurality of utility provider information may include a plurality of quantities of renewable content. [0306] [0312]; [0315]; Fig 24 and 31 showing comparison of percentages of fossil fuel and renewable energy consumed over a period of a year presented to user in the process of obtaining a recommendation of utilities and suppliers. Fig. 37 depicting a UI for a utility recommendation with percentage of renewable content and graph displaying consumption/use over a period of October – September for a current and proposed utility plan containing two energy types: 14.4 percent renewable and remaining fossil. 
 
11. The communication terminal of claim 1,
wherein the conditions include a matter of priority in determining the one or more
energy types.
 
Vega [0350] The selection of the most cost-efficient energy plan available to electrical and gas end consumers through a set of preference criteria and calculation engine, that results in the matching of the most cost-efficient electricity plan based on the analysis of the consumer's historical energy usage time series data (e.g., historical data).
See Fig. 34
12. The communication terminal of claim 11,
wherein the matter of priority includes one of achieving a usage ratio of a renewable
source for producing an energy, achieving a lowest cost, and minimizing a reduction of
carbon dioxide emissions.
 
Vega [0350]
The selection of the most cost-efficient energy plan available [0350]
The selection of the most cost-efficient energy plan available to electrical and gas end consumers
through a set of preference criteria and calculation engine, that results in the matching of the most cost-efficient electricity plan based on the analysis of the consumer's historical energy usage time series data (e.g., historical data).
See Fig. 34

15. A displaying method, comprising:
receiving one or more user inputs specifying conditions related to a future energy
consumption; displaying, on a display, a first energy consumption recommendation that is
determined based on the specified conditions and a record of past energy consumption;
receiving a user operation to confirm or change the first energy consumption
recommendation, wherein, when the user operation is a change of the first energy consumption
 
recommendation, displaying a second energy consumption recommendation according to the
change and receiving another user operation to confirm the second energy consumption
recommendation; and
outputting confirmation of the first energy consumption recommendation or the second energy consumption recommendation to be used as details of the future energy
consumption.
 
Claim 15, which is directed to a method recites limitations to those of claim 1 which is directed to a system. Therefore, see relevant rejection of claim 1. 
16. A non-transitory computer-readable medium storing a program that causes a
computer to execute a method, comprising:
receiving one or more user inputs specifying conditions related to a future energy
consumption;
displaying, on a display, a first energy consumption recommendation that is
determined based on the specified conditions and a record of past energy consumption;
receiving a user operation to confirm or change the first energy consumption recommendation;
wherein, when the user operation is a change of the first energy consumption
recommendation, displaying a second energy consumption recommendation according to the
change and receiving another user operation to confirm the second energy consumption
recommendation; and outputting confirmation of the first energy consumption recommendation or the second energy consumption recommendation to be used as details of the future energy
consumption.
 
Claim 16, which is directed to a non-transitory computer- readable medium recites limitations to those of claim 1 which is directed to a system. Therefore, see relevant rejection of claim 1. 
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3,  and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Vega in view of US 20190302157 A1 (Vitullo).
2. The communication terminal of claim 1,
wherein each of the first energy consumption recommendation and the second energy
consumption recommendation displayed on the display includes information on one or more
energy types and one or more periods of use corresponding to the one or more energy types.
 
Vega discloses 
[0076] describes examples of renewable energy types including solar, wind, electric, etc.
[0093] Further, in some embodiments, in addition to the pricing information, the plurality of utility provider information may include a plurality of quantities of renewable content. [0306] [0312]; [0315]; Fig 24 and 31 showing comparison of percentages of fossil fuel and renewable energy consumed over a period of a year presented to user in the process of obtaining a recommendation of utilities and suppliers. Fig. 37 depicting a UI for a utility recommendation with percentage of renewable content and graph displaying consumption/use over a period of October – September for a current and proposed utility plan containing two energy types: 14.4 percent renewable and remaining fossil. 
 
Vitullo [0007] [0004] systems and methods can be configured to perform digital energy audits to generate recommendations to customers through the dashboard application. [0007] recommendations examples include to use more gas heating instead of electric heat. [0061]
[00257] energy consumption tracker widget displays a chart that shows amounts of commodity (energy type such as gas or electricity consumed during a time interval of 1 month 3 month 6 months 1 year. See Fig. 50. 
 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Vitullo of an energy consumption tracker widget which displays one or more energy types and one or more periods of use corresponding to the one or more energy types to generate recommendations to the teaching of Vega of displaying a first and second energy consumption recommendation as the consumption tracker of Vitullo provides the benefit of comparing year to year or other interval performance. 
 
3. The communication terminal of claim 2,
wherein each of the first energy consumption recommendation and the second energy
consumption recommendation displayed on the display further includes a visual indicator for
each one of the one or more energy types, the visual indicator having a dimension that
represents the period of use. 
 
Vega teaches a first energy consumption recommendation and second energy consumption recommendation. (See claim 1 analysis and cite to Fig. 42 showing various utility provider recommendations with varying percentages of renewable content for matching with consumer user).
 Vitullo teaches an energy analytics display in a recommendation system that  further includes a visual indicator for each one of the one or more energy types, visual indicator having a dimension that represents period of use. See Fig. 50 showing gas and electricity consumption with options to view periods of a week, month, 3 months, 6 months or year or current. 
See rationale to combine Vega and Vitullo provided with claim 2. 
Claim 4 is  rejected under 35 U.S.C. 103 as being unpatentable over Vega and Vitullo, further in view of US 8442695 B2 (Imes).
4. The communication terminal of claim 3,

 Vega in view of Vitullo teaches the limitations of claim 3 including 
wherein, in a case where the one or more energy types include a first energy type and
a second energy type respectively indicated by a first visual indicator and a second visual
indicator See Fig. 50 of Vitullo as cited with respect to claims 2 and 3.  

Imes teaches:
and the user operation is changing the dimension of the first visual indicator,
the circuitry displays, [Imes Fig. 10 illustrates and Column 45 lines 1 - 39 and Column 47 lines 61 - 64 teaches user sliding selector from L, M, H, to which changes the dimensions of either side of the indicator] on the display, the second energy consumption
recommendation in which the dimension of the second visual indicator [recommended temperatures on Imes] is also changed, the second energy consumption recommendation being determined according to information on the changed dimension of the first visual indicator [temperature determined by user selecting energy savings being low to high]. 
Column 45 lines 1 - 39 (212) According to an aspect, EMUI 1000 includes a thermostat display 1002 configured to enable a user to adjust a temperature of one or more thermostats located at a residential site. Thermostat display 1002 can include a date and time display, a thermostat selector 1004, and a thermostat controller 1006. EMUI 1000 can also include a savings selector 1008 configured to enable a user to select a low savings level, a medium savings level, or a high savings level. Savings selector 1008 can be operably associated with an estimated savings display 1010 and a scheduling tool 1012. For example, a user can select a low savings using savings selector 1008 and an estimated savings can be calculated and displayed within estimated savings display 1010. According to a further aspect, a user can select a savings level using savings selector 1008. As such, resulting thermostat settings can be displayed within scheduling tool 1012 thereby providing a user a visual indication of a resulting temperature setting. According to a further aspect, savings selector 1008 can also be operably associated with scheduling tool 1012 to display more than one temperature setting at a time. For example, a low savings may result in a temperature setting of sixty-five degrees, a medium savings may result in a temperature setting of sixty-eight degrees, and a high savings level may result in a temperature setting of seventy-four degrees. Various combinations of values and display techniques can be used as needed or desired and Fig. 10. 
See also Column 47 lines 61- 64 and Column 30 lines 1 - 11:  According to a further aspect, energy management user interface 530 can include a current readings section 534 configured to display a current readings and operating conditions of a site. For example, current readings can include a current inside temperature, outside temperature, proximity setting, energy alert setting, savings rate, status of network devices being managed such as lights, HVAC system, hot water heater system, sprinkler system, refrigerator system, washing machine system, distributed energy generation system such as a solar array, battery storage device, fuel cell, wind turbine generator, or any combination thereof. 
It would have been obvious to one of ordinary skill in the art to combine the known technique of Imes of a user operation such as sliding a visual indicator changing  on the display the second visual indicator and recommendation with the changed being determined according to the information on the changed first visual indicator to the teaching of an energy consumption tracker and recommendation communication terminal and system of the combination of Vega and Vitullo  as the teaching of Imes allows utilization of energy management information to control energy savings at a site.  Furthermore, Imes's teaching is only distinguishable in that it presents a simple substitution of recommended temperature for recommended energy consumption and energy savings amounts for energy types and the prior art shows the ability to incorporate the technique as Imes also displays information relating to energy types such as readings of wind turbine, fuel cell, and solar array. 
 

Claims 5 and 7  are rejected under 35 U.S.C. 103 as being unpatentable over Vega and Vitullo, further in view of  US 2018/0316517 A1 (Henzig).
5. The communication terminal of claim 3,
wherein the record of past energy consumption is displayed above the visual
indicator for each one of the one or more energy types, and
wherein the period of use for the visual indicator coincides in a horizontal direction
 with a same period of use for a previous year in the record of past energy consumption. 

See Fig. 10; [0110] Energy demand widget may display an energy demand graft at various time intervals. The dots in the in the widget represent energy demand for previous time interval prior to the time displayed in the graft. For example, the energy demand graph may display yearly energy demand… 
[0111] Energy consumption tracker widget may display a chart that indicates the amount of each commodity (gas and electricity are examples) consumed by the building. It may also indicate the percentage of total energy consumption corresponding to the selected commodity. 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Henzig to the system of Vega in view of Vitullo as the display of Henzig allows the user to easily compare energy demand [01110], and the amount of commodity being consumed so that energy consumption can be easily compared across various commodities [0111]. 
7. The communication terminal of claim 3,
wherein each of the first energy consumption recommendation and the second energy
consumption recommendation further includes one or more usage ratios corresponding to the one or more energy types, each of the one or more usage ratio being represented by another dimension of the visual indicator. 
 
The energy consumption recommendations include usage ratios corresponding to fossil fuel or renewable energy. See Figs. 42 and 46.
 
Henzig more particularly teaches one or more usage ratios corresponding to specific energy types such as gas and electricity.  
See Fig. 10; [0110] Energy demand widget may display an energy demand graft at various time intervals. The dots in the in the widget represent energy demand for previous time interval prior to the time displayed in the graft. For example the energy demand graph may display yearly energy demand… 
[0111] Energy consumption tracker widget may display a chart that indicates the amount of each commodity (gas and electricity are examples) consumed by the building. It may also indicate the percentage of total energy consumption corresponding to the selected  commodity. 
 See the rationale to combine Vitullo and Vega of claim 2 and the rationale to combine Henzig of claim 5. 
 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vega in view of Henzig.
6. The communication terminal of claim 1,
wherein each of the first energy consumption recommendation and the second energy
consumption recommendation [of Vega] includes information on one or more usage ratios
corresponding to one or more energy types. 
 
Henzig [0111] Energy consumption tracker widget may display a chart that indicates the amount of each commodity (gas and electricity are examples) consumed by the building. It may also indicate the percentage of total energy consumption corresponding to the selected commodity.
 	One of ordinary skill in the art would have recognized that the combination of the teaching of a display showing energy types and the teaching of Henzig would lead to an improved system and predictable results. The prior art shows the ability of incorporate similar displaying techniques into similar systems. Further, the user interface for monitoring energy for a building provides the advantage of monitoring and controlling the building equipment. [0009]
 See the rationale to combine Henzig with the system of Vega provided with respect to claim 5. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vega in view of Vitullo, further in view of Henzig, further in view of Imes.
8. The communication terminal of claim 7,
wherein, in a case where the one or more energy types include a first energy type and
a second energy type respectively indicated by a first visual indicator and a second visual
indicator, and the user operation is changing the dimension of the first visual indicator,
the circuitry displays, on the display, the second energy consumption
recommendation in which another dimension of the second indicator is also changed, the
another energy consumption recommendation being determined according to information on
the changed dimension of the first visual indicator.

 Vega in view of Vitullo  in view of Henzig teaches the limitations of claim 7 including 
wherein, in a case where the one or more energy types include a first energy type and
a second energy type respectively indicated by a first visual indicator and a second visual
indicator See Fig. 50 of Vitullo as cited with respect to claims 2 and 3 and Fig 10 of Henzig as recited with respect to claim 7.  
Imes teaches:
and the user operation is changing the dimension of the first visual indicator,
the circuitry displays [Imes Fig. 10 illustrates and Column 45 lines 1 - 39 and Column 47 lines 61 - 64 teaches user sliding selector from L, M, H, to which changes the dimensions of either side of the indicator] 

on the display, the second energy consumption
recommendation in which the dimension of the second visual indicator [recommended temperatures on Imes] is also changed, the second energy consumption recommendation being determined according to information on the changed dimension of the first visual indicator [temperature determined by user selecting energy savings being low to high].
 
 Column 45 lines 1 - 39 (212) According to an aspect, EMUI 1000 includes a thermostat display 1002 configured to enable a user to adjust a temperature of one or more thermostats located at a residential site. Thermostat display 1002 can include a date and time display, a thermostat selector 1004, and a thermostat controller 1006. EMUI 1000 can also include a savings selector 1008 configured to enable a user to select a low savings level, a medium savings level, or a high savings level. Savings selector 1008 can be operably associated with an estimated savings display 1010 and a scheduling tool 1012. For example, a user can select a low savings using savings selector 1008 and an estimated savings can be calculated and displayed within estimated savings display 1010. According to a further aspect, a user can select a savings level using savings selector 1008. As such, resulting thermostat settings can be displayed within scheduling tool 1012 thereby providing a user a visual indication of a resulting temperature setting. According to a further aspect, savings selector 1008 can also be operably associated with scheduling tool 1012 to display more than one temperature setting at a time. For example, a low savings may result in a temperature setting of sixty-five degrees, a medium savings may result in a temperature setting of sixty-eight degrees, and a high savings level may result in a temperature setting of seventy-four degrees. Various combinations of values and display techniques can be used as needed or desired and Fig. 10. 
See also, Column 47 lines 61- 64.
See, Column 30 lines 1 – 11: According to a further aspect, energy management user interface 530 can include a current readings section 534 configured to display a current readings and operating conditions of a site. For example, current readings can include a current inside temperature, outside temperature, proximity setting, energy alert setting, savings rate, status of network devices being managed such as lights, HVAC system, hot water heater system, sprinkler system, refrigerator system, washing machine system, distributed energy generation system such as a solar array, battery storage device, fuel cell, wind turbine generator, or any combination thereof 
 
It would have been obvious to one of ordinary skill in the art to combine the known technique of Imes of a user operation such as sliding a visual indicator changing  on the display the second visual indicator and recommendation with the changed being determined according to the information on the changed first visual indicator to the teaching of an energy consumption tracker and recommendation communication terminal and system of the combination of Vega and Vitullo  as the teaching of Imes allows utilization of energy management information to control energy savings at a site.  Furthermore, Imes's teaching is only distinguishable in that it presents a simple substitution of recommended temperature for recommended energy consumption and energy savings amounts for energy types and the prior art shows the ability to incorporate the technique as Imes also displays information relating to energy types such as readings of wind turbine, fuel cell, and solar array. 
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vega in view of US 20170206522 A1 (Schiatti) .
13. The communication terminal of claim 1,
wherein the record of past energy consumption is stored and managed using a
blockchain network.
 
Vega teaches the limitations of claim 1. 

It does not teach; however Schiatti teaches: wherein the record of past energy consumption is stored and managed using a blockchain network.

 [0016] Since each transaction sent by a node and then broadcast to all nodes is associated with the node's identifier, a consumer consumption history may be retrieved when the node is a commodity-measuring device. The identifier is the only information available on the blockchain distributed database, no other consumer data are accessible. To increase the data privacy, the identifier may be periodically modified by the user, thereby preventing access to the consumption history. 

[0055] The MCU 110 may provide the transaction manager 140 with energy consumption data and the private key may be retrieved from the storage 130, exemplarily via the key manager 132. The transaction manager 140 may, thus, create a transaction and sign it based on the signals it receives from the MCU 110 and the storage 130. [0057] Therefore, the transaction manager 140 has access to the consumption data of the user

 
14. A tracking system, comprising:
the communication terminal according to claim l 
Vega teaches: 
(Vega [0085] teaching communication terminal according to claim 1); and
a server [0507]  including a server circuitry configured to
communicate with the communication terminal [Fig. 48]., and
determine the first energy consumption recommendation based on the record
of past energy consumption and the one or more user inputs, and determine the
second energy consumption recommendation according to the user operation, 
 Vega paragraphs [0085];[0088]; [0108]; [0110]; [0198]; [0084]; [0397] ;[0054]; [0344]; [0308]; [0345]; Fig. 42.
 
Vega does not teach, but Schiatti teaches: The record of past energy consumption being managed through a blockchain network.[0016]; [0055]; [0057].
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are all related to energy consumption, management, savings, and recommendations. 
See, US-20210279378-A1 to KANG; Mun Sik; JP-2004170310-A to Tamaki; JP-2008157502-A- to  Adachi; JP-2015005120-A to  Kitagishi; JP-2004341596-Ato  Ishiwatari; JP-2004341596-A to Akehi.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARITA YUSUF whose telephone number is (571)272-1389. The examiner can normally be reached Mon- Fri 7am -3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.L.Y./            Examiner, Art Unit 3628                                                                                                                                                                                            

/EMMETT K. WALSH/            Primary Examiner, Art Unit 3628